DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 11-14, 21-25 and 27-29 are pending.
Claim 9-10, 15-20 and 26 are cancelled.

Drawings
The drawings are objected to because Fig. 6-11, 13, 20-31 include shading.  
The use of shading may be used if it aids in understanding the invention AND if it does not reduce legibility.  Such shading is preferred in the case of parts shown in perspective, but NOT for cross sections.  See MPEP § 608.02.  In this instant case, legibility is reduced.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 depends on claim 26, a cancelled claim.  It appears it is intended to depend from claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 11-14, 21-25 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the glazing panel” throughout.  In addition, claim 1 recites, “the periphery” in line 4, “the upper periphery” in line 6, “the lower periphery” in line 7, “the external framework” in line 8, “the cavity” in line 10, “the exterior” in line 11, “the exterior” in line 12 and “the interior space” in line 13.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one glazing panel,” “a periphery,” “an upper periphery,” “a lower periphery,” “an external framework,” “a cavity,” “an exterior,” “an exterior” and “an interior space” and will be interpreted as such.  
Re claim 3, claim 3 recites, “the glazing panel” and “the glazing panels” throughout.  In addition, claim 3 recites, “the periphery” in line 4, “the upper periphery” in line 6, “the lower periphery” in line 7, “the cavity” in line 9, “the exterior” in line 10, “the exterior” in line 11 and “the cavity” in line 12.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least two glazing panels,” “a periphery,” “an upper periphery,” “a lower periphery,” “a cavity,” “an exterior,” “an exterior” and “a cavity” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the glazing frame work” in line 3, “the vent assembly” in line 4, and “the substantially orthogonally extending frame work” in line 4-5.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the glazing frame,” “each vent assembly” and “”the glazing frame” and will be interpreted as such.  
Re claim 6, claim 6 recites, “the interior” in line 3, “the exterior” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “an interior” and “an exterior” and will be interpreted as such.  
Re claim 7, claim 7 recites, “the ingress of water” in line 2, “the exterior” in line 2, “the vented cavity” in line 3, and “the one or more glazing panels” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “ingress of water,” “an exterior,” “the cavity,” and “the at least one glazing panel” and will be interpreted as such.  
Re claim 8, claim 8 recites, “the one or more vent chambers” in line 1-2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “each vent chamber” and will be interpreted as such.  
In addition, claim 8 recites, “preferably selected from…” in lines 2-3.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of this examination, the subsequent limitations will be interpreted as outside of the scope of the claim. 
Re claim 21, claim 21 recites, “the glazing panels” throughout.  In addition, claim 1 recites, “the peripheral framework” in line 3, “the spaced apart glazing panels” in line 4-5, “the exterior” in line 5, “the glazing unit” in line 5, “the peripheral framework” in line 5, “the exterior” in line 6, “the glazing unit” in line 7, “the interior space” in line 7, and “the spaced apart glazing panels” in line 7.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least two spaced apart glazing panels,” “the peripheral frame,” “the at least two spaced apart glazing panels,” “an exterior,” “the vented multipaneled glazing unit,” “the peripheral frame,” “an exterior,” “the vented multipaneled glazing unit,” “an interior spaced” and  “the at least two spaced apart glazing panels” and will be interpreted as such.  
 Re claim 22, claim 22 recites, “the glazing unit” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the vented multipaneled glazing unit” and will be interpreted as such.  
Re claim 23, claim 23 recites, “the glazing unit” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the vented multipaneled glazing unit” and will be interpreted as such.  
Re claim 24, claim 24 recites, “the glazing unit” in line 1, “the vented assemblies” in line 2, “the ingress” in line 2, “the exterior” in line 3, “the glazing unit” in line 3, “the interior” in line 3, and “the glazing unit” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one upper vented assembly and the at least one lower vented assembly,” “an ingress,” “an exterior,” “the vented multipaneled glazing unit,” “an interior,” and ““the vented multipaneled glazing unit” and will be interpreted as such.  
Re claim 24, claim 24 recites, “the glazing unit” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the vented multipaneled glazing unit” and will be interpreted as such.  
Re claim 25, claim 25 recites, “the glazing unit” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the vented multipaneled glazing unit” and will be interpreted as such.  
Re claim 27, claim 27 recites, “the glazing unit” in line 1, “the glazing panels” in line 2, “the length” in line 3, “the upper and lower peripheries” in line 3, and “the frame” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the vented multipaneled glazing unit,” “the at least two spaced apart glazing panels,” “upper and lower peripheries,” and “the peripheral frame” and will be interpreted as such.  
Re claim 28, claim 28 recites, “the glazing unit” in line 1, “the passage” in line 2, and “the vented glazing cavity” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the vented multipaneled glazing unit,” “passage,” and “the cavity” and will be interpreted as such.  
Re claim 29, claim 29 recites, “the glazing unit” in line 1, “the polymeric cover” in line 1, “the periphery” in line 2, “the glazing panels” in line 2, “the wooden frame” in line 2, “the ingress” in line 3 and “the vented glazing unit” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the vented multipaneled glazing unit,” “the extruded polymeric cover,” “a periphery,” “the at least two spaced apart glazing panels,” and “the vented multipaneled glazing unit” and will be interpreted as such.  
Claim(s) 2, 4, 11-14 is/are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pardue et al (“Pardue”) (US 2016/0273261).
Re claim 1, Pardue discloses a glazing system (Fig. 3) comprising: 
(i) a glazing frame (210, 212, 214, 220, 960); 
(ii) at least one glazing panel (230, 950) set within (Fig. 2) the glazing frame (210, 212, 214, 220, 960) so that the glazing frame (210, 212, 214, 220, 960) surrounds the periphery (periphery of 230 and 960) of the glazing panel (230, 950); and 
(iii) the glazing frame (210, 212, 214, 220, 960) further including at least one vent assembly (Fig. 11A 970) positioned proximate (Fig. 11A) the upper periphery of the glazing panel (950) and at least one vent assembly (970) positioned proximate the lower periphery of the glazing panel (950, see [0060] which states that other vents 970 may be spaced out around window 950, such spacing including the lower periphery thereof), the glazing frame (210, 212, 214, 220, 960) and the glazing panel (230/950) being configured to be attached to the external framework (380) of an existing glazed unit (300) to thereby provide a vented cavity ([0060]) between the glazing panel (230, 950) and the existing glazed unit (300), the at least one upper vent assembly (970) providing a channel (972) for air to move from the cavity ([0060]) between the glazing panel (230, 950) and the existing glazed unit (300) to the exterior ([0060]) of the glazing system (Fig .3), and the at least one lower vented assembly (970, as described above) providing a channel (972) for air to move from the exterior ([0060]) of the glazing system (Fig. 3) into the interior space (between 200 and 300) between the glazing panel (230, 950) and the existing glazed unit (300).
Re claim 6, Pardue discloses the glazing system as claimed in claim 1 wherein each vent assembly (970) includes a vent chamber (972) that is configured to provide an air channel (Fig. 11B) from the interior of the glazing system (Fig. 3) to exterior of the glazing system (Fig. 3).
Re claim 7, Pardue discloses the glazing system as claimed in claim 6 wherein each vent chamber (972) is configured to prevent the ingress of water or moisture (974) from the exterior of the glazing system (Fig. 3) into the vented cavity (between panels) between the one or more glazing panels (230, 950).
Re claim 13, Pardue discloses a glazing system as claimed in claim 1 wherein the glazing frame (210, 212, 214, 220, 960) is constructed from a polymeric material ([0039] discloses 210, 212, 214 and 220 are made from 110, and [0038] discloses 110 is made from polymeric materials).
Re claim 14, Pardue discloses a glazing system as claimed in claim 1 wherein the polymeric material is a polyvinylchloride (PVC) material ([0039] discloses 210, 212, 214 and 220 are made from 110, and [0038] discloses 110 is made PVC).

Claim(s) 21-22, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Horn (US 2015/0368961).
Re claim 21, Horn discloses a vented multipaneled glazing unit (1) comprising at least two spaced apart glazing panels (3), a peripheral frame (2) securing the glazing panels (3) at a distance from one another (Fig. 1) and enclosing a cavity (8) between the glazing panels (3), the peripheral framework (2) including at least one upper vented assembly (12) that provides a channel (at 9) for air to move from between the spaced apart glazing panels (3) to the exterior of the glazing unit (1), and the peripheral framework (2) including at least one lower vented assembly (10) that provides a channel (at 9) for air to move from the exterior of the glazing unit (1) into the interior space (8) between the spaced apart glazing panels (3).
Re claim 22, Horn discloses the glazing unit as claimed in claim 21 wherein the upper and lower vented assemblies (10, 12) include a chamber (within 10 and 12) to house a desiccant (the interior of 10 and 12 are capable of housing a desiccant, as no desiccant is actually positively recited by this claim).
Re claim 25, Horn discloses the glazing unit as claimed in claim 21 wherein the peripheral frame (2) is constructed from wood ([0018]) or a polymeric material or a combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardue et al (“Pardue”) (US 2016/0273261) in view of Wulfinghoff (US 2018/0209204).
Re claim 2, Pardue discloses a glazing system as claimed in claim 1 but fails to disclose including at least two glazing panels spaced apart within the glazing frame.
However, Wulfinghoff discloses including at least two glazing panels (200) spaced apart within the glazing frame (220).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing system of Pardue including at least two glazing panels spaced apart within the glazing frame as disclosed by Wulfinghoff in order to increase the R-value and insulative properties of the glazing system ([0091]). 
Re claim 3, Pardue discloses a glazing system (Fig. 3) comprising: 
(i) a glazing frame (210, 212, 214, 220, 960); 
(ii) at least two glazing panel (230, 950) set within (Fig. 2) the glazing frame (210, 212, 214, 220, 960) so that the glazing frame (210, 212, 214, 220, 960) surrounds the periphery (periphery of 230 and 960) of the glazing panel (230, 950); and 
(iii) the glazing frame (210, 212, 214, 220, 960) further including at least one vent assembly (Fig. 11A 970) positioned proximate (Fig. 11A) the upper periphery of the glazing panel (950) and at least one vent assembly (970) positioned proximate the lower periphery of the glazing panel (950, see [0060] which states that other vents 970 may be spaced out around window 950, such spacing including the lower periphery thereof) to provide a vented cavity ([0060]) between the glazing panels (230, 950), the at least one upper vent assembly (970) providing a channel (972) for air to move from the cavity ([0060]) between the glazing panel (230, 950) to the exterior ([0060]) of the glazing system (Fig .3), and the at least one lower vented assembly (970, as described above) providing a channel (972) for air to move from the exterior ([0060]) of the glazing system (Fig. 3) into the cavity (between 200 and 300) between the glazing panel (230, 950), 
but fails to disclose at least two glazing panels set within the glazing frame.
However, Wulfinghoff discloses at least two glazing panels (200) set within the glazing frame (220).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing system of Pardue with  at least two glazing panels set within the glazing frame as disclosed by Wulfinghoff in order to increase the R-value and insulative properties of the glazing system ([0091]). 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardue et al (“Pardue”) (US 2016/0273261) in view of Schmidt (US 2005/0115178).
Re claim 4, Pardue discloses the glazing system as claimed in claim 1 but fails to disclose wherein each vent assembly is positioned proximate a corner of the glazing frame.
However, Schmidt discloses wherein each vent assembly (52) is positioned proximate a corner (10) of the glazing frame (12, 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing system of Pardue wherein each vent assembly is positioned proximate a corner of the glazing frame as disclosed by Schmidt in order to increase aesthetic appeal by hiding the vent at a corner instead of in the middle of the frame.  In addition, it has been held that rearrangement of parts is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  
Re claim 5, Pardue discloses the glazing system as claimed in claim 4, Schmidt discloses wherein each vent assembly (52) is integrated into a corner component (10) of the glazing frame (12, 14), the corner component (10) being configured to secure the glazing frame work (12, 14) extending from the corner (10) in two substantially orthogonal directions (Fig. 5), and the vent assembly (52) being positioned between the substantially orthogonally extending frame work (12, 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing system of Pardue wherein each vent assembly is integrated into a corner component of the glazing frame, the corner component being configured to secure the glazing frame work extending from the corner in two substantially orthogonal directions, and the vent assembly being positioned between the substantially orthogonally extending frame work as disclosed by Schmidt in order to increase aesthetic appeal by hiding the vent at a corner instead of in the middle of the frame, and to allow for simple assembly and disassembly of the framing components.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardue et al (“Pardue”) (US 2016/0273261) in view of Compton et al (“Compton”) (US 2003/0072899).
Re claim 8, Pardue discloses a glazing system as claimed in claim 6 but fails to disclose wherein the one or more vent chambers house an amount of a desiccant, preferably selected from one of a bentonite clay, a synthetic desiccant and metal balls.
However, Compton discloses wherein the one or more vent chambers (22, 40) house an amount of a desiccant ([0017]), preferably selected from one of a bentonite clay, a synthetic desiccant and metal balls.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing system of Pardue wherein the one or more vent chambers house an amount of a desiccant, preferably selected from one of a bentonite clay, a synthetic desiccant and metal balls as disclosed by Compton in order to keep the assembly dry and stable, absorb moisture, and reduce humidity therein, as the normal and very well-known use of desiccant material in the art.   

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardue et al (“Pardue”) (US 2016/0273261) in view of Fulton et al (“Fulton”) (US 2003/0072899).
Re claim 11, Pardue discloses a glazing system as claimed in claim 6 but fails to disclose wherein three spaced apart glazing panels are set within the glazing frame providing a triple-glazing system.
However, Fulton discloses wherein three spaced apart glazing panels (2) are set within the glazing frame (1a) providing a triple-glazing system ([0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing system of Pardue wherein three spaced apart glazing panels are set within the glazing frame providing a triple-glazing system as disclosed by Fulton in order to increase the R-value and insulative properties of the glazing system
Re claim 12, Pardue as modified discloses a glazing system as claimed in claim 11 wherein the glazing frame (210, 212, 214, 220, 960) is constructed from wood, a polymeric material or a combination thereof ([0039] discloses 210, 212, 214 and 220 are made from 110, and [0038] discloses 110 is made from polymeric materials).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2015/0368961) in view of Kuster et al (“Kuster”) (US 2018/0195339).
Re claim 23, Horn discloses the glazing unit as claimed in claim 22 but fails to disclose wherein the desiccant is selected from a bentonite clay, metal balls and a synthetic desiccant.
However, Kuster discloses wherein the desiccant is selected from a bentonite clay, metal balls and a synthetic desiccant ([0046] disclosing silica gels which are known synthetics).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing system of Pardue wherein each vent assembly is positioned proximate a corner of the glazing frame as disclosed by Schmidt in order to increase the efficiency of drying ([0040]).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2015/0368961) in view of Fulton et al (“Fulton”) (US 2003/0072899).
Re claim 24, Horn discloses the glazing unit as claimed in claim 21 but fails to disclose wherein the vented assemblies are configured in shape to prevent the ingress of water or moisture from the exterior of the glazing unit to the interior of the glazing unit.
However, Fulton discloses wherein the vented assemblies (50) are configured in shape to prevent the ingress of water or moisture ([0037]) from the exterior of the glazing unit (1) to the interior of the glazing unit (1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing system of Horn wherein the vented assemblies are configured in shape to prevent the ingress of water or moisture from the exterior of the glazing unit to the interior of the glazing unit as disclosed by Fulton in order to aid in keeping the assembly dry.

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2015/0368961) in view of Newby et al (“Newby”) (US 5,512,341).
Re claim 27, Horn discloses the glazing unit as claimed in claim 26 wherein the peripheral frame (210, 212, 214, 220, 950) is constructed from wood ([0018]) but fails to disclose an extruded polymeric cover is used to secure the glazing panels along the length of the upper and lower peripheries of the frame.
However, Newby discloses an extruded (as extruded is product by process) polymeric cover (210) is used to secure the glazing panels (3, 4) along the length of the upper and lower peripheries (of 2)  of the frame (2).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing system of Horn with an extruded polymeric cover is used to secure the glazing panels along the length of the upper and lower peripheries of the frame as disclosed by Newby in order to solidify the assembly (Col 13 lines 14-41).  
It should further be noted that the language “extruded” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 28, Horn as modified discloses the glazing unit as claimed in claim 27, Newby discloses wherein the extruded polymeric cover (210) is further perforated (Col 13 lines 14-41) to allow the passage of air (Col 13 lines 14-41) into or out of the vented glazing cavity (between 3 and 4).
Re claim 29, Horn as modified discloses the glazing unit as claimed in claim 28, Newby discloses wherein the polymeric cover (210) extends externally around the periphery of the glazing panels (3, 4) and the wooden frame (2) to prevent the ingress of water or moisture into the vented glazing unit (as 210 is a physical barrier, and this language is a statement of intended use).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635